FILE COPY


           RE:    Case No.   14-0353                                 DATE:   5/8/2015
           COA #:    12-12-00357-CV        TC#:    2011-12-0993
STYLE:     MELISSA VAN NESS,      INDIVIDUALLY AND AS NEXT OF FRIEND,           AN
HEIR AT    LAW,    AND A SURVIVING PARENT OF NICHOLAS VAN NESS,              RONALD
VAN NESS,        INDIVIDUALLY AND AS    NEXT    FRIEND OF,    AN HEIR AT LAW,    AND
A   SURVIVING PARENT OF NICHOLAS VAN NESS,             AND ESTATE OF NICHOLAS
VAN
      v.   ETMC    FIRST   PHYSICIANS   & KRISTIN AULT,       D.O.
      Respondent/s motion for rehearing of the above referenced
cause was this date filed in the Supreme Court of Texas.




                                MS.     CATHY     S.   LUSK
                                 CLERK, TWELFTH COURT OF ^|>Pr
                                 1517 WEST FRONT,             SUITE 3
                                 TYLER, TX  75702